Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/306,160 received April 1, 2021. Claims 5-8, 11, 13-20, 22, 32, 34-44 and 46-81 remain canceled, claims 12 and 27-29 are newly canceled, claims 1, 3, 21, 23-26, 31, 33 and 45 are amended, claims 2, 4, 9-10, 30 and 82 are left as original or previously presented, and claims 83-95 are newly added.
Allowable Subject Matter
Claims 1-4, 9-10, 21, 23-26, 30-31, 33, 45 and 82-95 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see the previous Office action, January 15, 2021, for reasons for allowance under objected to dependent claims 12, 28 and 29, which have now been canceled and which canceled subject matter has now been incorporated into amended independent claims 1 and 23, and new independent claims 87 and 93. 
In particular, allowable subject matter of now canceled dependent claim 12 has been incorporated into independent claims 1 and 93, and allowable subject matter of now canceled dependent claim 28 has been incorporated along with the limitations of intervening claim 27 into independent claim 23, and allowable subject matter of now canceled dependent claim 29 has been incorporated along with the limitations of intervening claim 27 into new independent claim 87.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JERRY D ROBBINS/            Examiner, Art Unit 2859